
	

114 HR 2702 IH: Safety Through Informed Consumers Act of 2015
U.S. House of Representatives
2015-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2702
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2015
			Mr. Rokita (for himself and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend title 49, United States Code, with respect to passenger motor vehicle crash avoidance
			 information, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Safety Through Informed Consumers Act of 2015. 2.Passenger motor vehicle informationSection 32302 of title 49, United States Code, is amended by inserting after subsection (b) the following:
			
 (c)Crash avoidanceNot later than 1 year after the date of the enactment of the Safety Through Informed Consumers Act of 2015, the Secretary shall ensure that crash avoidance information is provided next to, and in the same format as, crashworthiness information at each place that crashworthiness information is made available to the public under this section..
		
